Citation Nr: 1611920	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-21 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978 and from December 2003 to June 2006.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This matter has an extensive procedural history and has previously been before the Board.  Most recently, a March 2011 order from the United States Court of Appeals for Veterans Claims (Court) granted the Joint Motion for Partial Remand (JMPR), which vacated, in part, the April 2010 Board decision and remanded the issue of entitlement to service connection for a nervous disorder.  In November 2011, the Board granted service connection for PTSD and depression.  To effectuate the Board decision, the RO issued a February 2012 rating decision granting service connection for PTSD and depression and assigned a 10 percent evaluation, effective July 3, 2006, the date of the Veteran's claim.  The Veteran appeals for a higher initial evaluation.  

During the pendency of the appeal, the RO issued a July 2012 rating decision granting a higher 50 percent evaluation for PTSD and depression.  The Veteran continues to appeal for a higher evaluation for PTSD and depression, effective June 17, 2006, the day after the Veteran's discharge from service.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In April 2012, the Veteran filed a claim for a TDIU in connection with his increased rating claim for PTSD and depression.  In a March 2013 rating decision, the RO denied the TDIU claim.  However, in April 2013 the Veteran continued to maintain that he is unemployable due to his service-connected psychiatric disability.  As such, the Board has jurisdiction of the TDIU claim, and the issue of entitlement to a TDIU is still properly on appeal before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the issues on appeal are as reflected on the title page.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to a higher evaluation for PTSD and depression and entitlement to a TDIU.  Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In a March 2013 VA examination report, the VA examiner notes that he reviewed additional VA treatment records electronically that were not included in the Veteran's claims file.  Notably, the Veteran cites to an October 2012 VA treatment record that is not in the Veteran's claims file.  Furthermore, the Veteran indicates that the Veteran had last received a VA examination on August 25, 2011; however, such examination report has not been associated with the record.  

Moreover, in an August 2015 supplemental statement of the case, the RO refers to additional VA treatment records from the San Juan VA Medical Center (MC) since June 2012 that have not been associated with the claims file.  

In addition, since the last SSOC, the Veteran has been afforded another VA examination to evaluate his PTSD and depression in January 2016, however, this new evidence has not been considered by the RO.  

As the record shows that there is a missing VA examination report and additional VA treatment records that may provide relevant information to substantiate the Veterans claims, on remand, these records must be obtained and associated with the claims file for the Board to review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

With regard to the Veteran's TDIU claim, the Board finds that, as the issue of whether the Veteran is entitled to a TDIU may be affected by the outcome of his increased evaluation claim for PTSD and depression, the issues are inextricably intertwined.  The Veteran's TDIU claim cannot be decided until his increased evaluation claim has been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding mental health treatment records and examination reports that are not currently of record, including those VA treatment records from the San Juan VAMC since June 2012 and the August 25, 2011 VA examination report identified by the March 2013 VA examiner.  

2.  Then, the AOJ should readjudicate the increased evaluation claim for PTSD and depression and the TDIU claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




